Citation Nr: 1730620	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  07-26 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

ORDER

Entitlement to TDIU beginning August 3, 2009, is granted.  

FINDING OF FACT

Beginning August 3, 2009, the Veteran's service-connected disabilities are shown to preclude him from obtaining and maintaining substantially gainful employment consistent with his educational and occupational history.

CONCLUSION OF LAW

The criteria for establishing entitlement to TDIU beginning August 3, 2009, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2016).  

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran had active duty service from June 1974 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2006 and June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for right leg, psychiatric, and headache disorders, and awarded service connection for the Veteran's left thigh disability, respectively.  The Veteran timely appealed those decisions to the Board.  

The Board awarded an increased evaluation for the Veteran's left thigh disability but denied service connection for a right leg disorder in January 2014 Board decision.  Additionally after the Board remanded the psychiatric and headache issues in September 2016, the AOJ awarded service connection for those issues in an April 2017 rating decision.  Consequently, the Board reflects that all four of those issues are final and will no longer be discussed in this case.

The AOJ initially denied entitlement to TDIU in an April 2009 rating decision, and the Veteran submitted a notice of disagreement with that decision in May 2009.  However, despite the Veteran did not timely submit a substantive appeal, VA Form 9, as to that issue, the Board took jurisdiction over the TDIU claim on appeal in its January 2014 decision, as intertwined with the left thigh increased evaluation claim on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Board reflects that claim stems from a claim of service connection for a left thigh disability received by VA on March 14, 2005.  Consequently, the appeal period respecting the TDIU claim is the period since March 14, 2005.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in July 2011; a transcript of that hearing is associated with the claims file.

In September 2016, the Board remanded the TDIU claim for additional development.  The claim has been returned to the Board at this time for further appellate review.  

VA will grant entitlement to TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The regulations provide that if there is only one such disability, it must be rated at 
60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Veteran's combined evaluation for the period from March 14, 2005 through July 17, 2005, was 50 percent disabling; from July 18, 2005 through July 16, 2012, was 70 percent disabling; from July 17, 2012 through February 27, 2017, was 80 percent disabling; and, since February 28, 2017, is 90 percent disabling.  Consequently, the Board finds that the Veteran has met the schedular criteria for TDIU since July 18, 2005.  See 38 C.F.R. § 4.16(a).  

In a June 2008 Veteran's Application for Increased Compensation Based on Unemployability, VA Form 21-8940, the Veteran indicated that he was an officer at a prison from 2001 until May 22, 2008.  The Veteran reported that he was unable to work in that Form due to his left leg condition, and that he left his job because his doctor "took him out of work" due to continued falling.  The Veteran also indicated in the June 2008 substantive appeal, VA Form 9, respecting his increased evaluation claim for his left thigh disability that he had been taken out of work because of his leg.  

The Veteran's employer submitted a November 2008 Request for Employment Information in Connection with Claim for Disability Benefits, VA Form 21-4192, which indicated that the Veteran was still employed at that time, although he had last worked on May 22, 2008.  It was noted that he was a correctional food service officer and that he had been on short-term disability since August 2008.  

The Veteran presented at his July 2011 hearing before the undersigned in a wheelchair, at least partially due to his left thigh disability.  

In a July 2012 VA examination of the Veteran's headache disability, he reported that he had headaches for a long time and that loud noises aggravate and worsen his headaches; during his headaches, the Veteran wanted to be somewhere quiet.  He also reported sensitivity to light.  The Veteran had headaches every couple of days and that his headache will last a few hours if he takes medication, or else it could last all day.  On examination, the Veteran was noted to have prostrating attacks more frequently than once a month.  The Veteran described the functional impact on his employment as that he has to lie down with headache pain "just about every day."  The examiner did not further opine as to the Veteran's occupational impact of his headaches.  

The Veteran additionally underwent a VA examination of his bilateral legs in July 2012, during which the examiner noted that the Veteran necessitated constant use of a walker, and regular use of a cane and wheelchair due to his bilateral lower extremity conditions, left greater than right.  The examiner further noted in the hip/thigh VA examination at that time that the Veteran was unable to stand or walk for prolonged periods or distances and that he required the use of assistive devices-walker, cane and wheelchair-for ambulation.  


Also in July 2012, the Veteran underwent a VA examination of his psychiatric disability.  The examiner noted that the Veteran had completed high school and that he was currently on disability for medical conditions.  The examiner, however, noted that the Veteran's psychiatric impairment was due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  

Regarding symptomatology, the Veteran was noted to have a depressed mood, mild memory loss, flattened affect, disturbances of motivation and mood, and suicidal ideations at that time.  The examiner noted that the Veteran's mood was euthymic with congruent affect, and he was alert, cooperative, demonstrated good grooming and hygiene, and made appropriate eye contact.  His speech was of normal rate, rhythm and volume, and he denied any present homicidal or suicidal ideations, intent or plan.  He did, however, report occasional fleeting suicidal ideations but no recent thoughts and no reported plan for killing himself; he also reported psychiatric hospitalization in 2005 due to homicidal ideations towards his work environment.  He denied any hallucinations or delusions and he did not have any hypo/manic episodes.  He was independent in his management of activities of daily living.  The examiner, however, did not further opine as to any functional impact on his ability to work at that time.  

The Veteran submitted a statement from his spouse in August 2014, where she indicated that he was unable to work due to the pain he is in and because of the medications that he takes for the pain.  She noted that the Veteran's left leg does not lift, but rather "slides" when he walks and that he needed the assistance of a walker or wheelchair for ambulation.  She reported that he could not drive himself.  She also needed to sleep in another room due to his outbursts of anger or contemplation of suicide.  He was depressed a lot and had been for years, although it had gotten worsen since being unable to work due to his leg pain.  

The Veteran's son also submitted a statement in August 2014, indicating that neither of his parents could drive and therefore visits from them were infrequent.  He stated that the Veteran's left leg did not move and that he was in constant pain.  He reported that his father took a lot of medications and was depressed a lot.  The Veteran's daughter in a statement submitted at the same time indicated that the Veteran was also unable to visit her due to being unable to drive or to climb stairs.  She also indicated that the Veteran's left leg "slides" when he walks and that he was depressed a lot.  A friend, A.B., additionally submitted a statement in August 2014 indicating that the Veteran's left lower extremity "slides" when he walks and that he needed to be driven to his medical appointments.  

In a June 2014 TDIU Application, VA Form 21-8940, the Veteran indicated that he had not worked since June 2007 when he was a correctional officer; he reported only completing high school, without any other specialized education or training.  He reported that he applied to be a Walmart Greeter in April 2009, although he was not hired.  

In a July 2014 letter from the Veteran's prison employer, it was noted that the Veteran worked for that employer from July 2001 until August 2, 2009, as a correctional officer and correctional food service officer.  It was noted that he became unable to perform the duties as a food service officer and was placed on short-term and then ultimately permanent disability.  

In a February 2017 VA psychiatric examination, the examiner noted that the Veteran had the following symptoms: depressed mood; anxiety; suspiciousness; panic attacks more than once a week; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment; impairment of short- and long-term memory; flattened affect; circumstantial, circumlocutory or stereotyped speech; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships; and, intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The examiner concluded that the Veteran's psychiatric symptoms "significantly interfere[d] with his ability to function in an occupational environment" due to mood dysregulation, poor attention and concentration, inability to interact with persons who are not immediate family members, fatigue almost every day, feeling hopeless and worthless, and sleep deprivation from sleep disturbance.

Finally, in a March 2017 VA general medical examination, the VA examiner noted that the Veteran's left thigh disability resulted in difficulty with prolonged walking and standing, as well as climbing stairs.  In the left thigh-specific examination, the examiner further indicated that the Veteran could not stand or walk without assistance beyond 10 feet and that a powered wheelchair was required for ambulation.  

Respecting his headaches, it was noted that it would affect his job when he had a migraine due to his sensitivity to light and sound, and feelings of nausea, which required him to stay in a dark room and sleep through it.  He also had an inability to focus or work at any level with a desk job or with employment that required physical exertion when he had a migraine headache.  The examiner noted that the Veteran had prostrating attacks once a month, although such were not productive of severe economic inadaptability.  

It appears that the Veteran's Social Security disability benefits were, in part, awarded based on his service-connected left thigh disability, as well as his nonservice-connected lumbar spine and right leg disabilities.  

The Board has additionally reviewed the Veteran's VA treatment records that have been associated with the claims file; generally, those records are substantially similar to the noted VA examination findings above.  

Based on the foregoing evidence, the Board finds that TDIU is warranted beginning August 3, 2009-the day after the Veteran is shown to have last worked as a correctional food service officer at a prison, as reported by the Veteran's employer in the July 2014 letter.  

The evidence indicates that the Veteran has only a high school education.  He worked as a correctional officer and a correctional food service officer for approximately 8 years prior to leaving that employment due, at least in part, to his inability to stand, walk, or otherwise perform the physical duties associated with his correctional officer job as a result of his service-connected left thigh disability.  The evidence demonstrates that the Veteran is unable to walk or stand for prolonged periods of time and has to use a walker, cane or wheelchair for ambulation, which would significantly impair his ability to perform the duties of a correctional officer at a prison.  Thus, it appears to the Board that the Veteran's left thigh disability would preclude him from performing his previous employment, as well as any other occupation which required significant physical activity.  

Respecting the Veteran's headache disability, it appears that the Veteran would occasionally be unable to work as a result of his headache disability, particularly when he was having a headache; or, he would be unable to perform his prior employment-supervision of inmates-during headaches when having to lay down and/or take medication needed to treat his headaches, which may impair his to provide supervision of inmates and/or otherwise impair his ability to perform the duties of his previous employment.  Moreover, the March 2017 examiner additionally indicated that the Veteran would be precluded from a manual labor or a desk job as a result of his migraines when he was having headaches, due to his inability to focus.  

Finally, based on the review of the Veteran's psychiatric symptomatology since leaving his last job in August 2009, it appears that the Veteran's psychiatric disability would result in some impairment in his ability to perform any sedentary employment.  Although the July 2012 examiner indicated that the Veteran's psychiatric symptoms were mild, that examiner noted that the Veteran had a flattened affect, suicidal ideations and disturbances of motivation and mood, which would complicate his interpersonal functioning in the type of sedentary employment the Veteran would be physically limited to pursuing.  

In other words, the Board finds that the Veteran's psychiatric disability and the incumbent symptomatology, particularly when considered in conjunction with his physical limitations due to his other service-connected disabilities and his level of education, would preclude the Veteran from obtaining and maintaining substantially gainful employment since leaving his last occupation in August 2009.  

Accordingly, the Board finds that TDIU is warranted beginning August 3, 2009-the date following the date he left his employment as a correctional food service officer at a prison.  See 38 C.F.R. §§ 3.102, 4.16.  

In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	M. Peters, Counsel

Copy of Decision Sent to:	North Carolina Division of Veterans Affairs

Department of Veterans Affairs


